                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         PANAMA CITY DIVISION

REGINALD RICO FENNELL,

      Plaintiff,

v.                                                  Case No. 5:19cv336-TKW-MJF
GULF CORRECTIONAL
INSTITUTION,

      Defendant.
                                            /

                                      ORDER

      This case is before the Court based upon the magistrate judge’s Report and

Recommendation (Doc. 13). No objections to the Report and Recommendation

were filed. Having reviewed the Report and Recommendation and the case file, I

agree with the magistrate judge’s determination that this case is due to be dismissed

based on Plaintiff’s failure to respond to three court orders.

      The Court has not overlooked the possibility that Plaintiff did not receive the

orders with which he failed to comply because they were mailed to his address of

record—the Columbia Correctional Institution—even though the Report and

Recommendation indicates that he may have been released. However, even if that

is correct, it would not change the disposition of this case because Plaintiff’s failure

to keep the Court apprised of his current address provides an additional basis for
dismissal because it is tantamount to an abandonment of the case and/or a failure to

prosecute. Moreover, it is noteworthy that only one of the three orders with which

Plaintiff failed to comply (Doc. 9) was returned as undeliverable; the other two

orders (Docs. 11, 12) were not returned and, thus, were presumably received by

Plaintiff. Accordingly, it is

      ORDERED that:

      1.     The magistrate judge’s Report and Recommendation is adopted and

             incorporated by reference in this Order.

      2.     This case is DISMISSED, and the Clerk shall close the case file.

      DONE and ORDERED this 27th day of March, 2020.

                                 T. Kent Wetherell, II
                                T. KENT WETHERELL, II
                                UNITED STATES DISTRICT JUDGE




                                         2
